Citation Nr: 1815090	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from May 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2013, January 2015, and February 2016, the Board remanded this matter for further development.  


FINDING OF FACT

The most probative evidence of record indicates that there is no bilateral hearing loss for VA disability purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2007.  The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in May 2009, June 2009, April 2013, July 2014, and November 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends service connection for bilateral hearing loss is warranted, based on his exposure to excessive noise during his active military service.  What is missing from the record is evidence demonstrating that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Despite the Veteran's contentions, the competent medical evidence shows that he does not have current hearing loss disability in either ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  In this regard, the Board notes that the reported pure tone thresholds and speech recognition scores made on the VA examinations in May 2009, June 2009, April 2013, July 2014, and November 2017, did not meet the regulatory requirements. 

Full consideration has been given to the Veteran's assertions regarding his bilateral hearing loss being related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence of a hearing loss disability for VA purposes, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Although the Veteran is competent to report diminished hearing, he is not competent to report the specific results of audiometric and word recognition testing, as required by 38 C.F.R. § 3.385, nor is there any indication that he is competent to provide a diagnosis of sensorineural hearing loss, or that he received any special training or acquired any medical expertise in evaluating hearing disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Regardless, even if competent, his lay statements are outweighed by the medical evidence of record which is specific and contains both audiometric and word recognition testing. 

As the Veteran has not had a bilateral hearing loss disability, as defined by regulation, at any time during the current appeal, the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing loss is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


